Name: Commission Regulation (EEC) No 3139/86 of 14 October 1986 on the supply of common wheat to the United Nations high commissioner for refugees (UNHCR) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 292/24 Official Journal of the European Communities 16. 10 . 86 COMMISSION REGULATION (EEC) No 3139/86 of 14 October 1986 on the supply of common wheat to the United Nations High Commissioner for Refugees (UNHCR) as food aid 3826/85 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular the first subparagraph of Article 3 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 1579/86 (3), and in particular Article 28 thereof, Whereas, by its Decision of 10 February 1986 on the supply of food aid to the UNHCR, the Commission allo ­ cated to the latter organization 8 000 tonnes of cereals to be supplied cif ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (4), as last amended by Regulation (EEC) No HAS ADOPTED THIS REGULATION : Article 1 The intervention agency specified in the Annex hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the said Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 October 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14. 12. 1982, p. 1 . (2) OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 139, 24. 5 . 1986, p. 29. h OJ No L 192, 26. 7. 1980, p. 11 . 0 OJ No L 371 , 31 . 12. 1985, p . 1 . 16. 10 . 86 Official Journal of the European Communities No L 292/25 ANNEX I 1 . Programme : 1986 2. Recipient : UNHCR (M. Coosemans)  Palais' des Nations, CH-1211 Geneva 10  telex 27492. 3 . Place or country of destination : Iran 4. Product to be mobilized : common wheat 5. Total quantity : 8 000 tonnes 6. Number of lots : one 7. Intervention agency responsible for conducting the procedure : Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM), Adickesallee 40, D-6000 Frankfurt/ Main (Telex 411475) 8 . Method of mobilizing the product : intervention 9 . Characteristics of the goods : Common wheat of sound and fair merchantable quality, free from odour and pests, which :  has the minimum physical qualities required for common wheat of bread-making quality pursuant to Article 5 (2) of Commission Regulation (EEC) No 1629/77 (Official Journal No L 181 of 21 July 1977), as last amended by Regulation (EEC) No 2215/84 (Official Journal No L 203 of 31 July 1984), the moisture content not exceeding 13,5 % ,  meets the technological requirements set out in Commission Regulation (EEC) No 2062/81 (Official Journal No L 201 of 22 July 1981 ) 10 . Packaging : in bulk 1 1 . Port of shipment : a Community port 12 . Delivery stage : cif 13 . Port of landing : Bandar Abbas 14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 29 October 1986 16. Shipment period : 15 November to 15 December 1986 17. Security : 10 ECU per tonne No L 292/26 Official Journal of the European Communities 16 . 10 . 86 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGA TO II  BIJLAGE II  ANEXO II NÃ ºmero de la partida Tonelaje Nombre y direcciÃ ³n del almacenista Lugar de almacenamiento Partiets nummer MÃ ¦ngde (t) Lagerindehaverens navn og adresse Lagerplads Nummer der Partie Menge (t) Name und Adresse des Lagerhalters Ort der Lagerhaltung Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Ã ¤Ã Ã ½Ã ¿Ã ¹ Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Number of lot Tonnage Address of store Town at which stored NumÃ ©ro du lot Tonnage Nom et adresse du stockeur Lieu de stockage Numero della partita Tonnellaggio Nome e indirizzo del detentore Luogo di accantonamento Nummer van de partij Hoeveelheid (t) Naam en adres van de depothouder Adres van de opslagplaats NÃ ºmero do lote Tonelagem Nome e endereÃ §o do armazenista Local de armazenagem 1 3 542 Raiffeisen-Hauptgenossenschaft Kiel e.g. Ã tersen WerftstraÃ e 218 Lager Nr. 2471 79 Il Postfach 11 01 Il 2300 Kiel 1 \ 4 029 Johann Stelten KG Spedition und Lagerei Krefeld Il MÃ ¼llerstraÃ e 9 Lager Nr. 3206 04 Il Postfach 93 23 \ 4150 Krefeld 12 429 Karl J. W. Stoltenberg KG Getreide, Futter- und Lasbek IIl DÃ ¼ngemittel Lager Nr. 3746 01 Il MÃ ¼hlenweg 3 - 2061 Lasbek |